Citation Nr: 1703319	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 2009 to February 2010 and from July 2010 to July 2011, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2013, the Veteran requested a Board hearing.  In October 2015, he received notification that a hearing was scheduled for December 2, 2015, however he failed to report.  In April 2016, the Board remanded the claim to schedule a new hearing, noting that it was possible that the Veteran had not received notice of the hearing.  The Veteran was scheduled again for a hearing in December 2016.  Unfortunately, he did not appear at the second hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic lumbar spine disorder.

2.  The Veteran is not shown to have a chronic left knee disorder.

3.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's PFB began in service.

4.  Hallux valgus clearly and unmistakably existed prior to service and clearly and unmistakably was not permanently aggravated by service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  PFB was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Criteria for service connection for hallux valgus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  

Additionally, the Veteran was scheduled for two hearings, but did not appear.  Of note, it is unclear whether the Veteran ever received notice of his scheduled hearings, as the notices were returned as undeliverable.  However, in "the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to...find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Nevertheless, the RO hearing coordinator attempted to reach the Veteran at his email address of record, but there was no reply.  The Court has recognized a presumption of regularity that the RO or the Board mailed a copy of relevant decisions to the last known address of the veteran. Clark v. Principi, 15 Vet.App. 61, 63 (2001).  This was done in this case. In general, absent any evidence that the appellant took affirmative steps specifically to notify VA of an address change and absent evidence that mailings to the address of record had been returned as undeliverable, the Board is entitled to rely on that address as being the Veteran's last known address and to use it for purposes of mailing a copy of its decision.  As such, the Veteran's hearing request is considered to have been withdrawn.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lumbar Spine Disorder

The Veteran filed his service connection claim for a lumbar spine disorder in October 2011, which was denied in a July 2012 rating decision.  The Veteran asserts that he has a lumbar spine disorder as a result of his active service.  Specifically, he asserts that his lumbar spine disorder began while stationed in Kuwait.

The Veteran's STRs show that at his entrance examination in July 2010, he denied having any current medical problems.  In November 2010, he complained of back pain and was diagnosed with a backache.  He was given a physical profile for back spasms.  In April 2011, he complained of low back pain and was once again given a physical profile for back pain.  At his separation examination in June 2011, he denied having any back pain and reported that his overall health since the last assessment was the same.  He denied having any illness or injuries.  He also denied having any conditions that limited his ability to perform his duties.  A medical officer indicated that the Veteran had no current medical issues.

The medical record does not show any complaints, symptoms, or diagnosis for a lumbar spine disorder after his separation from service.

In December 2011, the Veteran was afforded a VA examination.  The Veteran reported having intermittent pain in the lumbar area.  After interviewing the Veteran and conducting a physical examination, which included a lumbar spine x-ray showing no arthritis, fracture, or any other significant findings, the examiner indicated that the Veteran did not have a lumbar spine diagnosis.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a chronic back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Veteran can report experiencing symptoms such as back pain, but he lacks the medical expertise to conclude that such pain is a symptom of a chronic disability.

Given the Veteran's complaints, he was provided with a VA examination, but the examination failed to find a chronic low back disability.

As such, the record does not show any current diagnosis of a lumbar spine disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a lumbar spine disorder is denied.

Left Knee Disorder

The Veteran filed his service connection claim for a left knee disorder in October 2011, which was denied in a July 2012 rating decision.  The Veteran asserts that his left knee disorder is due to his active service.  Specifically, he asserts that his left knee disorder began while stationed in Kuwait.

The Veteran's STRs show that at his entrance examination in July 2010, he denied having any current medical problems.  In August 2010, he reported having knee pain off and on for the last six month, which was between his periods of active service.  In September 2010, he again reported that his knee pain started while he was a civilian, but that it worsened after he began running during deployment to Kuwait.  He was diagnosed with patellar tendonitis and was given a physical profile for knee pain.  At his separation examination in June 2011, he denied having any swollen, painful, or stiff joints and reported that his overall health since the last assessment was the same.  He denied having any illness or injuries.  He also denied having any conditions that limited his ability to perform his duties.  A medical officer indicated that the Veteran had no current medical issues.

The medical record does not show any complaints, symptoms, or diagnosis for a left knee disorder after his separation from service.

In December 2011, the Veteran was afforded a VA examination.  The Veteran reported that his left knee pain occurred with running.  After interviewing the Veteran and conducting a physical examination, which included a left knee x-ray showing no patellar subluxation or any other significant findings, the examiner indicated that the Veteran did not have a left knee diagnosis.

As such, the record does not show any current diagnosis of a left knee disorder.

As with the back claim, the Veteran's lacks the medical expertise to diagnose a chronic left knee disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, 210 F.3d 1351, 1353; Giplin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. 319; see also Romanowsky, 26 Vet. App. 289.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a left knee disorder is denied.

PFB

The Veteran filed his service connection claim for PFB in October 2011, which was denied in a July 2012 rating decision.  The Veteran asserts that his PFB is due to his active service.  Specifically, he asserts that his PFB began while stationed in Kuwait.

The Veteran's STRs show that he was given a shaving profile for PFB in December 2010.  In April 2011, he had a facial rash.

In December 2011, the Veteran was afforded a VA examination.  The Veteran reported that his PFB began while deployed in Kuwait.  After interviewing the Veteran and conducting a physical examination, the examiner diagnosed the Veteran with PFB.

The reports of the Veteran are given great probative weight as they are consistent with the available medical record showing a diagnosis and treatment for PFB.  The Veteran is competent to report symptoms of PFB as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility.

As described, the criteria for service connection have been met and the Veteran's claim for PFB is granted.

Hallux valgus 

The Veteran is seeking service connection for hallux valgus.  Service treatment records do not show any treatment for hallux valgus during service.

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, hallux valgus was not noted on any of the Veteran's enlistment physicals.  As such, the presumption of soundness attaches to his claim.

In December 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran's hallux valgus had existed since birth, and the Veteran stated that he experienced foot pain while deployed when he had to do prolonged standing.

Given that both the Veteran and the examiner acknowledged that the condition had existed from birth, the Board concludes that the evidence clearly and unmistakably establishes that the condition existed prior to service.

With regard to the second prong, service treatment records fail to describe any treatment for the Veteran's hallux valgus, despite profiles for a number of other orthopedic complaints.   As such, it is not shown that the hallux valgus manifested in service, and as such there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.

Regardless, even if it were shown that the hallux valgus manifested during service, by virtue of the Veteran's post-service filing of a claim (noting that in his service treatment records the Veteran denied foot problems when asked), the fact remains that the examiner found that the anatomy of the Veteran's feet was unchanged from before and after his time on active duty.  As such, the Board concludes that the evidence of record clearly and unmistakably shows no permanent aggravation of the condition.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for PFB is granted.

Service connection for hallux valgus is denied.

___________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


